MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                              Jul 13 2020, 8:33 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Marielena Duerring                                        Curtis T. Hill, Jr.
South Bend, Indiana                                       Attorney General
                                                          Myriam Serrano
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kahala Jamal Wright,                                      July 13, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-17
        v.                                                Appeal from the
                                                          St. Joseph Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        Elizabeth C. Hurley, Judge
                                                          Trial Court Cause No.
                                                          71D08-1805-F1-10



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020                     Page 1 of 9
                                           Case Summary
[1]   Kahala Jamal Wright appeals his two convictions for Level 1 felony attempted

      murder and his criminal gang sentencing enhancement. He argues that the trial

      court erred in admitting evidence that he was a member of a gang and that the

      evidence is insufficient to establish that he acted with the specific intent to kill

      and to support the criminal gang sentencing enhancement. We affirm.



                             Facts and Procedural History
[2]   In May 2018, Aleatha Carter, her children—J.S., D.S., and C.G.—and her

      wife, Torkika Tibbs, lived on Miami Street on the southeast side of South Bend.

      They used to live on the west side of South Bend but moved to Miami Street

      sometime in 2017. There are neighborhood and gang rivalries between people

      from these two parts of town.


[3]   Around noon on May 2, J.S. and sixteen-year-old D.S. walked to Stop N Go, a

      gas station about half a block from their house. Before they reached the gas

      station, J.S. and D.S. noticed eighteen-year-old Wright and seventeen-year-old

      Daquoine Harriston1 walking toward them. J.S. knew Wright and Harriston

      “from Facebook.” Tr. Vol. II p. 116. Wright and Harriston, who were members

      of a gang called “Southeast Side” or “Loose Screws,” made “direct[] eye




      1
       Harriston was convicted of two counts of Level 1 felony attempted murder in connection with this case and
      was sentenced to fifty years. See Harriston v. State, 19A-CR-1059 (Ind. Ct. App. Dec. 6, 2019).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020                    Page 2 of 9
      contact” with J.S. and D.S. Id. at 93. D.S.’s instinct was to turn around and

      walk back home, because he had “other incidents at the gas station prior” with

      “people from the southeast side.” Id. at 93, 104. According to D.S., people from

      the west side “shouldn’t” go to a gas station on the southeast side. Id. at 93. J.S.

      and D.S. turned around to walk back home. On their way back, they glanced

      behind them and saw Wright and Harriston following them. Wright lifted his

      shirt to reveal a gun in his waistband. Wright asked J.S. if she had a problem,

      and J.S. responded by asking him if he had a problem. Id. at 110-11.


[4]   When they got home, J.S. went inside to get her mother. D.S. and C.G. were

      on the porch when Wright and Harriston stopped in the street about halfway

      between the gas station and their house, and one of them asked, “What ya’ll

      on,” meaning “what ya’ll trying to do?” Id. at 94. Wright and Harriston made

      shooting gestures with their hands and “thr[e]w their gang [signs] up.” Id. at 85.

      In response, C.G. yelled, “F screw gang.” Id. at 89.


[5]   Aleatha, Torkika, and J.S. joined D.S. and C.G. on the porch. As they looked

      toward the gas station for Wright and Harriston, Torkika saw them “r[u]n out

      of nowhere” from the opposite direction. Id. at 73. Torkika yelled “they’re

      about to shoot.” Id. At about the same time, Aleatha heard Wright and

      Harriston yell “Loose screws, screw gang.” Id. at 46. Wright and Harriston

      started shooting, and everyone except Aleatha ran inside the house. When the

      shooting stopped, they realized that J.S. had been shot in her arm, and she was

      taken to the hospital.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 3 of 9
[6]   South Bend Police Department officers arrived shortly thereafter and observed

      bullet holes in the windows on the porch and recovered fourteen shell casings

      from where Wright and Harriston had been shooting. In addition, they found

      fragmented projectiles in the flower bed in front of the porch, in the living-room

      wall, in the entry area near the carpet, and in the living-room floor. Officers

      found no evidence that shots had been fired from the house toward Wright and

      Harriston.


[7]   On May 14, 2018, the State charged Wright with two counts of Level 1 felony

      attempted murder, one count for J.S. (Count I) and one count for D.S. (Count

      II). For Count II, the State filed a criminal gang sentencing enhancement,

      which alleges that Wright was a member of a criminal gang at the time of the

      offense and that he committed the offense at the direction of or in affiliation

      with the gang. See Appellant’s App. Vol. II p. 7; Ind. Code § 35-50-2-15.


[8]   After Wright was charged, officers could not find him. Aided by the U.S.

      Marshals Task Force, they found Wright in October 2018. Officers then

      interviewed him on October 5. During the interview, Wright first denied being

      involved in the shooting; however, he later admitted that he shot at J.S. and

      D.S. but only after D.S. shot at him first. Ex. 201.


[9]   Before trial, the State filed a Notice of Intent to Use 404(b) Evidence.

      Appellant’s App. Vol. II pp. 33-36. Specifically, the State sought to introduce

      the following evidence:




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 4 of 9
               a. That prior to and on May 2, 2018, there existed a criminal
               street gang in South Bend, Indiana, known as “Southeast Side”
               or “Loose Screws.”


               b. That the Defendant, Kahala Wright, is a member of the
               “Southeast Side” or “Loose Screws.”
Id. at 33. Wright opposed the State’s motion. The trial court ruled on the State’s

       motion just before the jury trial started, finding the State could present evidence

       that Wright was a member of Southeast Side or Loose Screws. The court

       reasoned that evidence that Wright was a member of the gang was relevant to

       prove motive. See Tr. Vol. II p. 3. The court acknowledged that the evidence

       was prejudicial but found that the probative value of the evidence outweighed

       its prejudicial effect. Id. The court, however, asked the State to limit the gang

       evidence “[t]o the extent that it can be limited.” Id. at 4.


[10]   During trial, South Bend Police Department Officer Kyle Dombrowski testified

       that he was a member of the department’s Strategic Focus Unit, which

       concentrates on gang activity. Officer Dombrowski explained that Loose

       Screws operates out of the southeast side of South Bend and there is a “beef” or

       “feud” between the southeast side and the west side. Tr. Vol. III p. 38. The

       prosecutor showed Officer Dombrowski several photos from Wright’s social-

       media pages, and Officer Dombrowski explained how the photos proved

       Wright was affiliated with Loose Screws.


[11]   The jury found Wright guilty on Counts I and II and that the criminal gang

       sentencing enhancement applied. The trial court sentenced Wright to twenty

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 5 of 9
       years on Count I and forty years on Count II—a base sentence of twenty years

       plus another twenty years for the criminal gang sentencing enhancement. The

       court ordered Counts I and II to be served concurrently, for a total sentence of

       forty years.


[12]   Wright now appeals.



                                  Discussion and Decision
                             I. Evidence of Gang Membership
[13]   Wright first contends that the trial court erred in admitting evidence he was a

       member of a gang to prove motive. We review a trial court’s admission or

       exclusion of evidence for an abuse of discretion. Fansler v. State, 100 N.E.3d
250, 253 (Ind. 2018).


[14]   Indiana Evidence Rule 404(b) provides that evidence of a crime, wrong, or

       other act “is not admissible to prove a person’s character in order to show that

       on a particular occasion the person acted in accordance with the character,” but

       it “may be admissible for another purpose, such as proving motive . . . .”

       Evidence of a defendant’s motive is always relevant in the proof of a crime.

       Turner v. State, 953 N.E.2d 1039, 1057 (Ind. 2011). As Wright himself

       acknowledges on appeal, membership in or involvement with a gang can be

       highly probative of a defendant’s motive for committing a crime. Williams v.

       State, 690 N.E.2d 162, 173 (Ind. 1997). But according to Wright, the problem in

       this case is that “absolutely no evidence was admitted showing either J.S. or

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 6 of 9
       [D.S.] were members of a rival gang on May 2, 2018 or had been members of a

       rival gang prior to that date.” Appellant’s Br. p. 10.


[15]   While no evidence was admitted that J.S. or D.S. were members of a rival

       gang, plenty of evidence was admitted that J.S. and D.S. were associated with a

       rival territory. J.S. and D.S. had recently moved from the west side to the

       southeast side, and by all accounts there was a rivalry between these two parts

       of town. D.S. testified that people from the west side “shouldn’t” go to a gas

       station on the southeast side and that he had previous incidents at the gas

       station with people from the southeast side. In addition, Officer Dombrowski

       testified there was a “beef” or “feud” between the two parts of town. Moreover,

       it is apparent that Wright and Harriston viewed J.S. or D.S. as being members

       of or associated with a rival gang, given the fact that they flashed gang signs and

       yelled “Loose screws, screw gang” before opening fire. The trial court did not

       abuse its discretion in admitting evidence that Wright was a member of a gang

       to prove motive.


                                     II. Specific Intent to Kill
[16]   Our resolution of the first issue is fatal to Wright’s second argument, which is

       that the State failed to prove specific intent. See Henley v. State, 881 N.E.2d 639,

       652 (Ind. 2008) (stating that a conviction for attempted murder requires proof of

       specific intent to kill). Wright’s argument in this regard assumes that we agreed

       with him that the gang-membership evidence should not have been admitted

       and should be disregarded. See Appellant’s Br. p. 11 (“Absent [evidence that


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 7 of 9
       Wright was a member of a gang] there was no evidence that Wright had the

       required specific intent to kill anyone in the residence at Miami Street.”).


[17]   Nevertheless, even if we disregarded the gang-membership evidence, we would

       still affirm on this issue. Because intent is a mental state, intent to kill may be

       inferred from the deliberate use of a deadly weapon in a manner likely to cause

       death or serious injury. Henley, 881 N.E.2d at 652. And firing a gun in the

       direction of an individual is substantial evidence from which a jury may infer

       intent to kill. Id.


[18]   Here, the evidence shows that as Wright and Harriston followed J.S. and D.S.

       home from the gas station, Wright showed them a gun in his waistband. Wright

       and J.S. exchanged words before J.S. went inside to get her mother. Wright and

       Harriston briefly disappeared before reappearing from the opposite direction.

       They then fired approximately fourteen shots at J.S., D.S., and their family

       while they were on the porch, shattering windows behind them. One of the

       shots hit J.S. in the arm. This evidence is sufficient to prove that Wright acted

       with the specific intent to kill J.S. and D.S.


                  III. Criminal Gang Sentencing Enhancement
[19]   Finally, Wright contends that the evidence is insufficient to establish the

       criminal gang sentencing enhancement because there is no evidence that he

       committed the offense “at the direction of or in affiliation with a criminal

       organization.” I.C. § 35-50-2-15(b)(2)(A). Specifically, Wright argues that

       “there is no evidence that Wright was acting in concert with anyone associated

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 8 of 9
       with a criminal gang.” Appellant’s Br. p. 15. But as explained above, evidence

       was presented that J.S. and D.S. had recently moved from the west side to the

       southeast side and that there was a rivalry between these two parts of town. On

       the day of the shooting, J.S. and D.S. were walking to a gas station on the

       southeast side when Wright and Harriston made direct eye contact with them

       and followed them home. Wright and Harriston then flashed gang signs and

       yelled “Loose screws, screw gang” before opening fire. This evidence is

       sufficient to establish that Wright committed the offense at the direction of or in

       affiliation with Loose Screws.


[20]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-17 | July 13, 2020   Page 9 of 9